ORDER

PER CURIAM
Dajuan Brown appeals his convictions following a jury trial in thé Circuit Court of the City of St. Louis of one count of first-degree robbery "and one count of armed criminal action. In his two points on appeal, Brown contends that the trial court erred (1) by admitting in- and out-of-court identifications of him the reliability of which was tainted by impermissibly suggestive pretrial identification procedures, and (2) by overruling his challenge under Batson v. Kentucky, 476 U.S. 79 (1986), to the State’s peremptory strike of a potential juror. We affirm.
We .have concluded that an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth , the reasons for , this order pursuant to Rule 30.25(b).